NUMBERS 13-21-00387-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JESUS ABIDES CAMPOS,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.


                                      ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      This cause is before the Court on its own motion. On June 9, 2022, the Court

granted appellant’s motion to access state’s exhibits. On June 10, 2022, the Clerk of the

Court electronically delivered state’s exhibits 32, 33, and 2; however, state’s exhibits

number 3 and 5 were not able to be electronically delivered. A digital disc copy of the

exhibits which were not able to be transferred electronically has now been created.
        Accordingly, the Clerk of the Court shall mail the digital disc copy which contains

state’s exhibits 3 and 5 to the Honorable Niles Illich on this date; and, the Honorable Niles

Illich is hereby ordered to return the disc copies to this Court on or before August 12,

2022.

        Additionally, the Honorable Niles Illich may file an amended brief, if any, on or

before August 12, 2022, and the State’s brief shall remain due on or before August 20,

2022.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
29th day of July, 2022.




                                             2